DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 01/24/2022. 
Claims 1 and 14 have been amended.
Claims 2-4 and 15-17 have been previously cancelled.
Claims 1, 5-14 and 18-28 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 (see applicant’s remarks; pages 7-9) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
Regarding claims 1, 6, 10, 13, 14, 19, 21, and 25-27, the claims recite alternative language, e.g. using the term “at least one of”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-14 and 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over Spaur et al. (U.S. 2005/0266879 A1) in view of Barrett et al. (U.S. 2015/0100633 A1), and further in view of Siereveld et al. (U.S. 2009/0240427 A1).
Regarding claims 1 and 14, Spaur teaches a removable device (CIS), adapted to and method to connect a mobile communication device (portable device) to a head unit of a vehicle (see Spaur; paragraphs 0045 and 0055; Spaur discloses a communication interface system, i.e. CIS, that is a plug and play unit for interconnecting between a portable device and vehicle electronics such as a head unit.  Further, the CIS includes a processor executing instructions in connection with the operations), the removable device comprising: 
a first communication module (interface) having a first transceiver and configured for bi-directional communication with the head unit (see Spaur; paragraphs 0012, 0045, 0048, 0057; Spaur discloses the CIS includes an many interfaces for communication, and one interface for communication to and from the head unit of the vehicle, such as, formatting instructions received from or delivered to the vehicle.  Such interfaces may include either hardware and software tools, or modules that provide the functions required by particular communication link technologies supported or enabled.  Since the CIS can both receive and transmit communication, then a transceiver is necessarily used); 
a second communication module (interface) having a second transceiver and configured for bi-directional communication with the mobile communication device (see Spaur; paragraphs 0012, 0045, 0048, 0058-0060; Spaur discloses that the CIS includes another interface for communication to and from the portable device.  Such interfaces may include either hardware and software tools, or modules that provide the functions required by particular communication link technologies supported or enabled.  Since the CIS can both receive and transmit communication, then a transceiver is necessarily used); 
a memory unit storing an application programming interface (API) implementing at least a first protocol (various protocols) for the communication with the head unit via the 
a control unit (processor/controller) comprising at least one processing unit adapted to execute the API (see Spaur; paragraph 0055; Spaur discloses that the processor/controller of the CIS runs operating system software, application software and associated application services, as well as, executes instructions in connection with the CIS operations and message functions.  Further, an API would have to be used in order to allow the applications to communicate):
While Spaur discloses a control unit and first communication module where the CIS permits access to or control information and applications associated with the vehicle and a portable device, passing messages between the vehicle and portable device and formatting instructions between the head unit and the CIS (see Spaur; paragraphs 0045, 0048, 0055 and 0057), as discussed above, Spaur does not explicitly disclose wherein the control unit is configured to process control signals received from the head unit via the first communication module, by executing the API; wherein the processing of the control signals comprises conversion of the control signals between corresponding specifications of the head unit and the mobile communication device to produce converted control signals to control the least one 
In analogous art, Barrett discloses wherein the control unit is configured to process control signals received from the head unit via the first communication module, by executing the API (see Barrett; paragraphs 0014, 0015, 0025, 0043 and Figure 1 item 110; Barrett discloses receiving data signals at a multimedia module via a vehicle subsystem connection.  The multimedia module facilitates communication of data signals and information, as well as, activation of procedures and/or services between mobile devices and vehicle subsystems, such as in-vehicle infotainment and electronic control units.  The data signals format is defined by the execution of an application programming interface (API).  Further, the multimedia module causes the mobile device to render an information display on a user interface on the mobile device, the information display including information indicative of the modified data signals.  The examiner notes control signals, i.e. understood by the mobile device and therefore API being used, have to be used to tell the mobile device to render the information display. The examiner notes this interpretation is supported by the Decision on Appeal; see page 5); and
wherein the processing of the control signals comprises conversion of the control signals between corresponding specifications of the head unit and the mobile communication device to produce converted control signals to control the least one mobile application stored on the mobile communication device (see Barrett; paragraphs 0025 and 0043; Barrett discloses the multimedia module can convert the data signals from a vehicle specific format to a mobile device data signal format.  This allows for mobile device applications executing on a mobile device to process signals from/to the vehicle subsystem.  Further, the control signals used to The examiner notes this interpretation is supported by the Decision on Appeal; see page 5); and
wherein the control unit is further configured to transmit the converted control signals to the mobile communication device via the second communication module (see Barrett; paragraphs 0025 and 0043; Barrett discloses that the multimedia module can securely and wirelessly, or via USB, transmit the converted data signals to the mobile device, further the control signals used to tell the mobile device to display the information indicative of the data signals would have to be transmitted as well).
One of ordinary skill in the art would have been motivated to combine Spaur and Barrett because they both disclose features of communication between a user’s portable device and a vehicle, and as such are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of an upgradeable detachable multimedia module as taught by Barrett into the system of Spaur in order to provide the benefit of reduced cost and increased compatibility for future technology (see Barrett; paragraph 0014).
While Barrett discloses processing and transmitting control signals, as discussed above, the combination of Spaur and Barret does not explicitly disclose wherein the control signals include a first control signal for accessing at least one of a navigation function of at least one mobile application stored on the mobile communication device, a voice command function of the at least one mobile application stored on the mobile communication device, or a telephony function of the at least one mobile application stored on the mobile communication device, 
In analogous art, Siereveld discloses wherein the control signals include a first control signal for accessing at least one of a navigation function of at least one mobile application stored on the mobile communication device, a voice command function of the at least one mobile application stored on the mobile communication device, or a telephony function of the at least one mobile application stored on the mobile communication device, wherein the at least one mobile application is incompatible with a protocol implemented by the head unit (see Siereveld; paragraphs 0029 and 0043; Siereveld discloses an on-board voice recognition interface and system, i.e. “head unit”, receives a voice instruction/command, i.e. “control signal”, from a user pertaining to a function which is performed by a portable navigation device, i.e. “mobile communication device”.  The voice recognition interface and system sends the instruction to the portable navigation device.  The instruction/command may be for any available function of the portable navigation device.  For example, functions include changing to a navigation mode, zoom in to/out from a map, i.e. “accessing at least one of a navigation function”, disabling/enabling recognition of verbal instructions, i.e. “accessing at least one of…a voice command function”, and performing handsfree telephone calling, i.e. “accessing at least one of…telephony function”.  The functions would have to be provided by an application on the portable navigation device, i.e. “mobile application stored on the mobile communication device”, in order to implement the functions.  Further, an intermediary device can be used that converts, when there is a difference in communication protocols, the communications protocol of the portable navigation device and the network data bus for the voice recognition interface, i.e. “wherein the at least one mobile application is incompatible with a protocol implemented by the head unit”) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “navigation function” and “telephony function” alternatives).
One of ordinary skill in the art would have been motivated to combine Spaur, Barrett and Siereveld because they all disclose features of communication between a user’s portable device and a vehicle, and as such are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of control signals for mobile device applications as taught by Siereveld into the combined system of Spaur and Barrett in order to provide the benefit of efficiency by allowing the user to use the functionality of the applications provided by the data signals (see Barrett; paragraph 0040) through the instruction/command signals via the head unit (see Siereveld; paragraphs 0029 and 0043).
Regarding claims 5 and 18, Spaur, Barrett and Siereveld disclose all the limitations of claims 1 and 14, as discussed above, and further Spaur, Barrett and Siereveld clearly disclose wherein the control unit (processor/controller) is further configured to provide the at least one service to the head unit via the first communication module (interface) based on data received via the second communication (interface) module by executing the API (see Spaur; paragraphs 0012, 0045, 0049 and 0055; Spaur discloses processor/controller of the CIS that is configured to run operations for providing access to services between the portable device and vehicle head unit. The CIS includes many interfaces for communication, one interface for communication to and from the head unit of the vehicle and one interface for communication to and from the portable device).
Regarding claims 6 and 19, Spaur, Barrett and Siereveld disclose all the limitations of claims 1 and 14, as discussed above, and further Spaur, Barrett and Siereveld clearly disclose comprising at least one of: 
a decoding unit configured to decode data received from at least one of the mobile communication device and the head unit (see Spaur; paragraphs 0049, 0050 and 0183; Spaur discloses the access services can be utilized by different applications running on the vehicle.  Services may include digital or analog media players, for example. Since the services can run on different applications, the CSI would necessarily include an encoder/decoder.  But even further, Spaur discloses decoding MP3 formatted digital music from a device to play it in the vehicle); and 
an encoding unit configured to encode data to be transmitted to at least one of the head unit and the mobile communication device. 
(The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “a decoding unit” alternative).
Regarding claims 7 and 20, Spaur, Barrett and Siereveld disclose all the limitations of claims 1 and 14, as discussed above, and further Spaur, Barrett and Siereveld clearly disclose an authentication unit configured to perform an authentication process with the head unit via the first communication module (interface) (see Spaur; paragraphs 0010, 0075, 0083 and 0094; Spaur discloses an authorization and authentication process is implemented between the two platforms).
Regarding claims 8, Spaur, Barrett and Siereveld discloses all the limitations of claim 1, as discussed above, and further Spaur, Barrett and Siereveld clearly disclose wherein the first 
Regarding claim 9, Spaur, Barrett and Siereveld disclose all the limitations of claim 1, as discussed above, and further Spaur, Barrett and Siereveld clearly disclose a power supply connector configured to receive power supplied by the vehicle (see Spaur; paragraphs 0049 and 0050; Spaur discloses provision of a connection framework process allows for devices interconnected to the CIS and receive services, example of a service is power/charging). 
Regarding claim 10, Spaur, Barrett and Siereveld disclose all the limitations of claim 1, as discussed above, and further Spaur, Barrett and Siereveld clearly disclose wherein the second communication module is further configured for communication with an auxiliary infotainment device that comprises a front-view camera, a rear-view camera, or a head-up display (see Barrett; paragraphs 0014, 0024; Barrett discloses a vehicle display and cameras of the in-vehicle infotainment subsystems) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen all the alternatives).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 11, Spaur, Barrett and Siereveld disclose all the limitations of claim 1, as discussed above, and further Spaur, Barrett and Siereveld clearly disclose a third 
Regarding claim 12, Spaur, Barrett and Siereveld disclose all the limitations of claim 1, as discussed above, and further Spaur, Barrett and Siereveld clearly disclose wherein data stored on the mobile communication device is accessed from the head unit via the removable device (see Barrett; paragraphs 0014, 0015, 0025 and 0027; Barrett discloses that data is accessed from the mobile device via the multimedia module.  For example, the multimedia module can source audio/video content to the in-vehicle infotainment subsystems from the mobile device).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 13, Spaur, Barrett and Siereveld disclose all the limitations of claim 8, as discussed above, and further Spaur, Barrett and Siereveld clearly disclose wherein the first connector is a Universal Serial Bus (USB) (see Barrett; paragraphs 0020, 0021, and 0025; Barrett discloses the connection with the vehicle’s subsystems via USB) or High-Definition Multimedia Interface (HDMI) connector. (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “USB” alternative).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 21, Spaur, Barrett and Siereveld disclose all the limitations of claim 14, as discussed above, and further Spaur, Barrett and Siereveld clearly disclose establishing a third head-up display” alternative); and 
receiving data from the auxiliary infotainment device at the removable device (CIS) (see Spaur paragraphs 0045, 0049, 0050 and 0057; Spaur discloses that accessory devices, such as monitors, are interconnected to the CIS where service data is received between the applications of the devices connected.  Therefore, the CIS receives service data from the accessory device); and
transmitting data from the removable device (CIS) to the auxiliary infotainment device (see Spaur paragraphs 0045, 0049, 0050 and 0057; Spaur discloses that accessory devices, such as monitors, are interconnected to the CIS where service data is received between the applications of the devices connected.  Therefore, the CIS transmits service data from the accessory device).
Regarding claim 22, Spaur, Barrett and Siereveld discloses all the limitations of claim 14, as discussed above, and further Spaur, Barrett and Siereveld clearly disclose establishing a connection between the removable device and a wireless network for bi-directional communication of data (see Spaur; paragraphs 0057 and 0060; Spaur discloses that the CIS includes many communication interfaces for communicating between devices.  One interface may be a wireless interface).
Regarding claims 23 and 24, Spaur, Barrett and Siereveld discloses all the limitations of claims 1 and 14, as discussed above, and further Spaur, Barrett and Siereveld clearly disclose wherein the processing of the control signals comprises conversion of the control signals on an application layer (see Barrett; paragraphs 0025, 0032, 0034 and 0043; Barrett discloses converting the data signals over a network, where the network can include protocols such as VoIP and RTP.  Therefore, conversion on the application layer.  Further, control signals are used to render the information indicative of the data signals, and as such, the control signals would be converted so the mobile device understands them).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 1 and 14.
Regarding claim 25, Spaur, Barrett and Siereveld discloses all the limitations of claim 1, as discussed above, and further Spaur, Barrett and Siereveld clearly disclose wherein at least one of the first communication module and the second communication module comprises a USB On-The-Go (USB OTG) controller (see Barrett; paragraph 0021; Barrett discloses the use of USB OTG between the multimedia module and the mobile device) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “second communication module” alternative).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 26, Spaur, Barrett and Siereveld discloses all the limitations of claim 14, as discussed above, and further Spaur, Barrett and Siereveld clearly disclose wherein at least one of the first communication module and the second communication module assumes a dual-second communication module” and “dual mode” alternatives).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 14.
Regarding claim 27, Spaur, Barrett and Siereveld discloses all the limitations of claim 1, as discussed above, and further Spaur, Barrett and Siereveld clearly disclose wherein media data includes at least one of music data, picture data or video data (see Siereveld; paragraph 0029; Siereveld discloses the functions of the portable navigation device includes performing a slideshow of stored images and streaming movies) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “picture data” and “video data” alternatives).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1. 
Regarding claim 28, Spaur, Barrett and Siereveld discloses all the limitations of claim 1, as discussed above, and further Spaur, Barrett and Siereveld clearly disclose wherein the control signals are generated based on user inputs received via the head unit (see Siereveld; paragraph 0029; Siereveld discloses the voice recognition interface and system receiving voice instructions, i.e. “control signals”, from a user).
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Barnicle et al. (U.S. 7,363129 B1) discloses a controller couples a user device interface and an ECU interface and formats a user command according to an identified protocol utilized by the ECU. 
Scheider et al. (U.S. 2011/0106333 A1) discloses an instruction from a mobile computing device is converted into an instruction which is compatible to the respective vehicle system, i.e. the protocol is converted for the respective data bus.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2443                                                                                                                                                                                                        02/03/2022

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443